DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2020-0128274 filed in Korea on October 5, 2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2021 s in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10-14 are objected to because of the following informalities:  
Claim 10 recites “in-memory operation units”, but it is understood from the remainder of the claim this should be “in-memory arithmetic units”,
Claims 11-14 are objected to for dependence on claim 10. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Neely (US 8,874,837, as provided in applicant’s IDS).
Neely teaches a memory device configured to perform in-memory processing (Fig. 4, pipelined structure 400 shows multiple stages/groups of RAM and memory processors, described in Col. 8, Lines 51-58 as a multi-stage pipelined structure, where Col. 3, Lines 16-31 describes this as having the processing element in the embedded memory), the memory device comprising: 
a plurality of in-memory arithmetic units each configured to perform in-memory processing of a pipelined arithmetic operation (Fig. 4, memory processor 215, where one of the functionalities of the memory processor is incrementing/decrementing values, i.e. an arithmetic operation, see Col. 6, Lines 44-57); and 
a plurality of memory banks allocated to the in-memory arithmetic units (Figs. 2 and 4 show different views of the BRAM stages, where a RAM element is allocated for each memory processor) such that a set of n memory banks is allocated to each of the in-memory operation units (under broadest reasonable interpretation, n can have a value of 1, so Neely’s 1-to-1 correlation of RAM and processor reads upon the limitation of the claim), each memory bank configured to perform an access operation of data requested from the in-memory arithmetic units while the pipelined arithmetic operation is performed (see Col. 6, Lines 37-43), 
wherein each of the in-memory arithmetic units is configured to operate at a first operating frequency that is less than or equal to a product of n and a second operating frequency of each of the memory banks (for context, in Fig. 2, each RAM and memory processor is also shown with programmable circuitry, where Fig. 8 shows that the BRAM elements are considered in a separate clock domain from the programmable circuitry; Neely provides that clock domain 2 can be a multiple of the clock domain 1, see Col. 14, Lines 42-51; however, earlier, Neely provides that this clock domain is specifically for the memory processor, as the RAM element can be configured to operate at either the frequency of programmable circuitry or memory processor, see Col. 6, Lines 26-36; this teaches that Neely has an embodiment where the memory bank operates at the frequency of the programmable circuitry, where the memory processor is a multiple of the frequency of the programmable circuitry, reading upon the limitation of the claim; examiner also notes that under the broadest reasonable interpretation, while not asserted for the claims for now, even if Neely were interpreted such that the memory element and memory processor operate at the same frequency, the value of n can be 1, so “a first operating frequency that is less than or equal to a product of n and a second operating frequency” can be the same frequency).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Neely in view of Balkanski et al. (US 5,270,832).
Regarding claim 2, Neely teaches the memory device of claim 1, but fails to anticipate wherein the arithmetic operation is pipelined into multi-pipeline stages of sub-arithmetic units capable of being processed within a first operation cycle corresponding to the first operating frequency.
Balkanski’s disclosure relates to performing a pipelined arithmetic operation and as such comprises analogous art.
As part of this disclosure, Balkanski provides for more circuitry within a processor unit to provide multiple stages for calculations, see Fig. 7A(1,2), with Fig. 7B showing an example flow diagram of the computational algorithm, see Col. 29, Lines 55-66.  In that citation, Balkanski describes how data flows from one latch to the next in stages.  In the context of Fig. 7A, Balkanski states that “data in these latches are advanced one latch every clock cycle”, Col.  31, Lines 39-40.
An obvious combination can be identified: combining Balkanski’s provision of multiple stages for a processor’s computational algorithm, as well as information that data advances each stage within a clock cycle.  Such a combination reads upon the limitation of the claim, as this combination necessitates that the stages/elements combined into Neely’s memory processor would operate at that same frequency.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Balkanski’s multi-stage processor latches/circuitry element stage architecture with Neely’s memory processor.  Both elements are available as prior art, and as Balkanski’s disclosure is simply providing more detail to a processor unit, then one of ordinary skill in the art would be able to incorporate it into the similar element in Neely, namely the memory processor, and as such would be a predictable result.
Regarding claim 3, the combination of Neely and Balkanski teaches the memory device of claim 2, and the combination further teaches wherein each of the in-memory arithmetic units is configured to access any number of the allocated n memory banks within a second operation cycle corresponding to the second operating frequency of each of the memory banks (following the logic of claim 1, Neely provides that the BRAM operates at a particular frequency; necessarily, any lookup/search in the RAM element would correspond to the second operating frequency).
Regarding claim 4, Neely teaches the memory device of claim 1, but fails to teach the memory device further comprising: 
a pipeline register configured to buffer sub-arithmetic operation results of pipeline stages of the pipelined arithmetic operation.
Balkanski’s disclosure relates to performing a pipelined arithmetic operation and as such comprises analogous art.
As part of this disclosure, Balkanski provides for more circuitry within a processor unit to provide multiple stages for calculations, see Fig. 7A(1,2), with Fig. 7B showing an example flow diagram of the computational algorithm, see Col. 29, Lines 55-66.  In that citation, Balkanski describes how data flows from one latch to the next in stages.  In the context of Fig. 7A, Balkanski states that “data in these latches are advanced one latch every clock cycle”, Col.  31, Lines 39-40.
An obvious combination can be identified: combining Balkanski’s provision of multiple stages for a processor’s computational algorithm, as well as information that data advances each stage within a clock cycle.  Such a combination reads upon the limitation of the claim, as Balkanski’s latches between stages reads upon the claimed registers buffering sub-arithmetic operation results. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Balkanski’s multi-stage processor latches/circuitry element stage architecture with Neely’s memory processor.  Both elements are available as prior art, and as Balkanski’s disclosure is simply providing more detail to a processor unit, then one of ordinary skill in the art would be able to incorporate it into the similar element in Neely, namely the memory processor, and as such would be a predictable result.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neely in view of Hyatt (US 5,459,846 as provided in applicant’s IDS)
Neely teaches the memory device of claim 1, but fails to teach the memory device further comprising: 
a clock divider configured to generate, based on an externally provided clock signal, a first clock signal for the in-memory arithmetic units to operate at the first operating frequency and to distribute the first clock signal to the in-memory arithmetic units.
Although Neely discloses the ability to operate in separate clock domains, no disclosure is found to describe how the clock signal is generated.
Hyatt’s disclosure is related to a memory architecture and as such comprises analogous art.
As part of this disclosure, Hyatt shows in Fig. 1 a similar ability to operate on separate clock domains with an input clock and an output clock.  In order to generate them, Hyatt provides for a master clock derived form a clock pulse generator in reference to an external clock, see Col. 123, Line 65 – Col. 124, Line 11.  In this citation, Hyatt describes this master clock as fanned out and applied to the synchronous elements.
An obvious combination can be identified: combining Hyatt’s clock generation with Neely’s memory system.  Such a combination reads upon the limitation of the claim
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hyatt’s clock generation with Neely’s memory system. Both elements are known in the art, and as Hyatt provides more detail concerning how to generate clock signals for a system, then one of ordinary skill in the art would find it predictable that incorporating a clock pulse generator with the ability to fan out to synchronous elements would therefore be able to supply clock signals to elements in a system. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neely in view of Lee (US 2002/0001894) and Alpert et al. (US 5,559,986).
Regarding claim 6, Neely teaches the memory device of claim 1, but fails to teach the memory device further comprising: 
a bank selector configured to sequentially enable one or more of the n memory banks allocated to a first in-memory arithmetic unit, which is included in the plurality of in-memory arithmetic units; 
a multiplexer configured to provide the first in-memory arithmetic unit with data accessed from the one or more memory banks enabled by the bank selector; and 
a bank arbiter configured to control data to be output from the multiplexer.
Lee’s disclosure is related to memory operation and as such comprises analogous art.
As part of this disclosure, Lee provides for a memory with multiple banks (see Fig. 1A and Fig. 3), where Fig. 3 includes a bank selector 350 which can selective enable a first and second bank in response to the signals.
An obvious modification can be identified: incorporating Lee’s bank selector to individually select and enable a bank within a memory device into Neely’s memory system.  Such a modification reads upon the bank selector.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Lee’s bank selector into Neely’s memory system, as the ability to selectively enable banks instead of enabling them all at once will reduce power consumption, see Abstract (although Lee’s abstract provides this in the context of a refresh operation, the principle of lowering power consumption would extend to all memory operations).
The combination of Neely and Lee still fails to teach the multiplexer and bank arbiter.
Alpert’s disclosure relates to operating a multi-bank memory system and as such comprises analogous art.
As part of this disclosure, Alpert provides the ability in Fig. 5 for data from multiple banks to be output together to different multiplexer.  Alpert describes that “Since each bank is addressed independently, sense amplifiers 506a-506h are enabled selectively to only sense the data of the banks being accessed. This reduces the power consumption by the memory array. The sensed data is output from sense amplifiers 506a-506h to a 256-bit datapath coupled to multiplexer/rotators 507 and 508. The sensed data then fans out to multiplexer/rotators 507 and 508. It should be noted that each of multiplexer/rotators 507 and 508 in cache 500 receives all the sensed data from all of the accessed banks during the clock cycle,” Col. 9, Lines 14-24. The multiplexor & rotator then receives the address and data length for each pipe (one for each of the v-pipe core and u-pipe core), see Col. 9, Lines 25-33.
An obvious combination can be identified: including Alpert’s multiplexer that accepts the outputs of multiple data banks.  In addition, while no specific circuitry is shown, some dedicated circuitry must be present to determine the u-pipe/v-pipe address and data lengths to provide to the multiplexor’s as selection logic input.  Such a combination reads upon the claim, as the multiplexer reads upon the multiplexer, and the necessary circuitry/logic to provide the address/data length would read upon the bank arbiter.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alpert’s multiplexer/selection logic with Neely’s memory system.  Both elements are known in the art, and as Alpert’s disclosure provides for how the multiplexer/selection logic controls what information is passed out of the memory banks, then one of ordinary skill would find it predictable that combining the disclosures would result in a system that can operate multiple banks and pass only one bank’s data through to the memory processor. 
Regarding claim 7, the combination of Neely, Lee, and Alpert teaches the memory device of claim 6, and the combination further teaches wherein the bank selector is configured to operate based on the second operating frequency (as Lee’s disclosure showed that the bank selector was only related to controlling bank accesses, then necessarily the operating frequency of the memory elements would control the bank selector’s operating frequency), and the bank arbiter is configured to operate based on the first operating frequency (as the purpose of the multiplexer in Alpert’s disclosure is to control data being passed from the memory banks to the respective processor cores, then one of ordinary skill in the art would find it necessary to operate the logic controlling multiplexer output of data to the memory processor at the same frequency as the memory processor).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neely in view of Alpert.
The memory device of claim 10 is largely the same as the memory device of claim 1, with multiple identical limitations that can be rejected according to the same rationale provided in claim 1. 
Neely fails to teach the remaining limitation where the memory device comprises
at least one multiplexer configured to provide each of the in-memory arithmetic units with data accessed from at least one memory bank that is enabled among the n memory banks allocated to each of the in-memory arithmetic units, 
Alpert’s disclosure relates to operating a multi-bank memory system and as such comprises analogous art.
As part of this disclosure, Alpert provides the ability in Fig. 5 for data from multiple banks to be output together to different multiplexer.  Alpert describes that “Since each bank is addressed independently, sense amplifiers 506a-506h are enabled selectively to only sense the data of the banks being accessed. This reduces the power consumption by the memory array. The sensed data is output from sense amplifiers 506a-506h to a 256-bit datapath coupled to multiplexer/rotators 507 and 508. The sensed data then fans out to multiplexer/rotators 507 and 508. It should be noted that each of multiplexer/rotators 507 and 508 in cache 500 receives all the sensed data from all of the accessed banks during the clock cycle,” Col. 9, Lines 14-24. The multiplexor & rotator then receives the address and data length for each pipe (one for each of the v-pipe core and u-pipe core), see Col. 9, Lines 25-33.
An obvious combination can be identified: including Alpert’s multiplexers that accept the outputs of multiple data banks.  Such a combination reads upon the claimed multiplexer. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alpert’s multiplexer/selection logic with Neely’s memory system.  Both elements are known in the art, and as Alpert’s disclosure provides for how the multiplexer/selection logic controls what information is passed out of the memory banks, then one of ordinary skill would find it predictable that combining the disclosures would result in a system that can operate multiple banks and pass only one bank’s data through to the memory processor. 
Claims 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neely in view of Alpert and Hyatt.
Regarding claim 8, Neely teaches the memory device of claim 1, but fails to teach wherein 
the n memory banks allocated to a first in-memory arithmetic unit, which is included in the plurality of in-memory arithmetic units, include a first memory bank in which a first operand is stored and a second memory bank in which a second operand is stored, and 
the memory device further comprises a first multiplexer for multiplexing the first operand and a second multiplexer for multiplexing the second operand, the first multiplexer and the second multiplexer being provided between the n memory banks allocated to a first in-memory arithmetic unit and the first in-memory arithmetic unit.
Examiner notes that in the rationale for claim 1, broadest reasonable interpretation allowed for one memory bank per memory processor; the limitation of claim 8 now recites more than one memory bank per memory processor so Neely’s rationale is insufficient to teach the limitation. 
Alpert’s disclosure relates to operating a multi-bank memory system and as such comprises analogous art.
As part of this disclosure, Alpert provides the ability in Fig. 5 for data from multiple banks to be output together to different multiplexer.  Alpert describes that “Since each bank is addressed independently, sense amplifiers 506a-506h are enabled selectively to only sense the data of the banks being accessed. This reduces the power consumption by the memory array. The sensed data is output from sense amplifiers 506a-506h to a 256-bit datapath coupled to multiplexer/rotators 507 and 508. The sensed data then fans out to multiplexer/rotators 507 and 508. It should be noted that each of multiplexer/rotators 507 and 508 in cache 500 receives all the sensed data from all of the accessed banks during the clock cycle,” Col. 9, Lines 14-24. The multiplexor & rotator then receives the address and data length for each pipe (one for each of the v-pipe core and u-pipe core), see Col. 9, Lines 25-33.
An obvious combination can be identified: including Alpert’s multiplexers that accept the outputs of multiple data banks.  Such a combination reads upon where there exist a first and second memory bank allocated to a memory processor, as well as where a first and second multiplexer are provided between the memory banks and the memory processor.  In addition, while Alpert does not teach multiplexing operands specifically, Alpert does teach the ability for different multiplexers for different information (i.e. a u-pipe and v-pipe each control one multiplexer). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Alpert’s multiplexer/selection logic with Neely’s memory system.  Both elements are known in the art, and as Alpert’s disclosure provides for how the multiplexer/selection logic controls what information is passed out of the memory banks, then one of ordinary skill would find it predictable that combining the disclosures would result in a system that can operate multiple banks and pass only one bank’s data through to the memory processor. In addition, Alpert provides for how a system with multiple banks can continue to operate, so combining multiple banks into one BRAM device provides a predictable result for how to control the multiple banks. 
The combination of Neely and Alpert still fails to teach where each of the first and second memory bank refer to respectively a first and second operand. 
Hyatt’s disclosure is related to a memory architecture and as such comprises analogous art.
As part of this disclosure, Hyatt shows an example of a spatial filter arrangement with Figs. 5A, 5B, 5C.  Notably, in Fig. 5A, Hyatt shows that for an operation of multiplication (performed by multiplier’s 520E), one operand is the pixel intensity from image memory 520B and one operand is a kernel weight stored in a weight table, see Col. 11, , Lines 21-38.
An obvious combination can be identified: incorporating Hyatt’s disclosure to store one operand in one memory location and store another operand in another memory location.  Such a combination reads upon the limitation of the claim, as this now provides, based on the combination of Neely and Alpert, where one bank can contain an operand, and a different bank can contain a different operand.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Hyatt’s disclosure of storing operands in separate memory locations with Neely’s memory system.  All elements are known in the art, and as Hyatt’s disclosure just provides for a clarification of what information is stored in the different banks that Alpert provided, then one of ordinary skill in the art would find such a combination to be predictable and would reasonably expect the system to continue operating.
Regarding claim 9, the combination of Neely, Alpert, and Hyatt teaches the memory device of claim 8, wherein the first multiplexer and the second multiplexer are configured to provide the first in-memory arithmetic unit with the first operand and the second operand within a first operation cycle corresponding to the first operating frequency (as the purpose of the multiplexer in Alpert’s disclosure is to control data being passed from the memory banks to the respective processor cores, then one of ordinary skill in the art would find it necessary to operate the logic controlling multiplexer output of data to the memory processor at the same frequency as the memory processor).
Claim 14 is rejected according to the same rationale of claim 8. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Neely in view of Alpert and further in view of Balkanski.
Claims 11-13 are rejected according to the same rationale of claims 2-4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leijten (US 2005/0166021) discloses a bank arbiter logic
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139